Citation Nr: 0336471	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-19 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a claimed post-
operative back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
RO.  The veteran filed a notice of disagreement (NOD) in 
December 2001 and a statement of the case (SOC) was issued in 
October 2002.  The veteran submitted a substantive appeal in 
December 2002.  

The Board issued a Remand of the veteran's appeal for a video 
conference hearing, and this hearing was conducted in June 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that specific additional 
development of the claim on appeal is warranted.  In 
connection with the claim for service connection for a back 
disability, the veteran underwent VA examination in June 
2002.  The medical examiner noted in the examination report, 
in the course of addressing the question of whether the 
veteran's claimed back disability was related to any 
complaints during service, that there was no documentation 
from service related to the veteran's claimed back 
disability.  The Board notes, however, that documentation as 
to the veteran's incurrence of a back injury is available 
from the veteran's service medical records in medical log 
entries from June 1973 and October 1973.  A December 2001 
note from a VA physician also acknowledges these entries that 
relate to the veteran's claimed disability in his service 
medical records.  Hence, further VA examination, with 
specific findings responsive to all of the information 
contained within the claims file, including service medical 
records, is needed to fully and fairly adjudicate the claim 
for service connection.  See 38 U.S.C. § 5103A.  The veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo examination, 
the RO should also give him another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), 345 F.3de 1334 (Fed. Cir. 2003).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

It is also imperative that the RO obtain and associate with 
the claims file all outstanding evidence.  In this regard, 
the Board points out that at the June 2003 hearing the 
veteran referred to additional evidence not yet submitted to 
the RO or to the Board.  This evidence consisted of lay 
statements from a former supervisor from 1977 to 1980, a 
former supervisor from 1980 to 2000, and a friend from 
service, as well as records pertaining to the veteran's post-
service employment with an employer identified by the veteran 
as the "Civil Service."  At the hearing the acting Veterans 
Law Judge provided the veteran with a 60-day period in which 
to submit the above-mentioned evidence.  The record does not 
contain this evidence, nor does it contain any documentation 
as to whether the evidence was received from the veteran.  
Reasonable VA attempts to assist the veteran in obtaining 
this evidence must be made, in order for VA to comply with 38 
C.F.R. § 3.103, 38 C.F.R. § 3.159, and the duty to assist and 
the duty to notify the veteran of any information and 
evidence needed to substantiate and complete the veteran's 
claim.  The Board finds that the RO should give the veteran 
another opportunity to present additional information and/or 
evidence in support of his claim.  

The RO must also obtain and associate with the claims file 
all outstanding VA medical records.  The Board notes that the 
record reflects that the veteran has received medical 
treatment at a VA medical facility in Durham, North Carolina; 
however, records from that facility dated only up to May 2001 
have been associated with the veteran's claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent records from the above-referenced (and 
any other) VA facility, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003) as regards requesting records 
from Federal facilities.  

Identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  The supplemental statement of the case that 
explains the bases for the RO's determinations must include 
citation to the pertinent legal authority implementing the 
VCAA-i.e., 38 C.F.R. §§  3.102 and 3.159 (2003).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO should 
also request that the veteran submit any 
additional evidence in support of his 
claim, to include the personal statements 
referred to at the recent hearing.  The 
RO's letter should clearly explain to him 
that he has a full one-year period to 
respond (unless this right is waived, in 
writing).  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  This specifically 
includes obtaining all outstanding 
pertinent records from Durham VAMC.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA medical examination 
to determine the current nature and 
likely etiology of the veteran's back 
disability.  The veteran's VA claims 
file, including all information received 
pursuant to the above requests, must be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based on the examination of the veteran 
and review of the record, including 
service medical records, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the veteran's back disability was 
incurred in or aggravated by the 
veteran's service. 

The examiner should set forth all 
examination findings in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure 
that all requested notification and 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for service connection for post-
operative back disability, in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include citation to 38 C.F.R. §§ 3.102 
and 3.159 (2003), and clear reasons and 
bases for the RO's determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

